t c memo united_states tax_court beverly gordon petitioner v commissioner of internal revenue respondent ronald gordon petitioner v commissioner of internal revenue respondent docket nos filed date vincent r barrella for petitioner in docket no ronald gordon pro_se in docket no rajiv madan and anthony j kim for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioners' federal_income_tax respondent issued one notice_of_deficiency notice to both continued year deficiency dollar_figure big_number big_number the issues remaining for decision are are petitioners ronald gordon mr gordon and beverly gordon ms gordon entitled to a net_operating_loss_deduction for that is attributable to an alleged net_operating_loss_carryover from their taxable_year we hold that they are not is respondent equitably estopped from claiming that petitioners are not entitled to a net_operating_loss_deduction for we hold that she is not is ms gordon entitled to innocent spouse relief under sec_6013 with respect to the understatement_of_tax for that is attributable to the net_operating_loss_deduction that petitioners claimed for that year we hold that she is not findings_of_fact most of the facts have been stipulated and are so found mr gordon and ms gordon resided in new york new york pincite continued petitioners each of whom filed a separate petition with the court the two cases were consolidated for purposes of trial and opinion but not for purposes of briefing all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the time their respective petitions in these cases were filed mr gordon and ms gordon are sometimes referred to as the gordons the gordons were married on date separated during date and divorced on date they have two chil- dren a daughter jodi and a son eric mr gordon throughout most of the period through mr gordon who majored in accounting held a bachelor's degree in business administration and was licensed by the national association of security dealers nasd to sell securities to the public earned his livelihood as a trader either for his own account or for the accounts of the various investment or securities firms firms that employed him a trader is a professional investor in securities commodities or options who is in the trade_or_business of buying and selling such products with the aim of profiting from increases in the market prices of his or her positions mr gordon's compensation as a trader for the firms that employed him was based on a percentage of the profits that his trading activities generated for those firms and not on a fixed salary those firms generally protected themselves against any losses_incurred by traders whom they employed by requiring them to deposit money as security for any such losses and or by retaining for a certain period of time a portion of the compensa- tion to which those traders were entitled at various periods of time during the years through mr gordon acting as either a floor trader ie one who is or is employed by a member of a securities or commodities exchange and who trades on the floor of such an exchange for his or her own account or for the account of his or her employer or an upstairs trader ie one who executes such trades off the floor of such an exchange from his or her office traded options for his own account or for the accounts of the various firms that employed him an option is a contract under which the buyer or holder has the right but not the obligation for a specified period of time to buy ie call option or sell ie put option a specified portion of the underlying interest eg stocks bonds or commodities at a fixed or determinable price and the seller or writer is obligated to perform if the buyer or holder exercises the option a trader on the floor of an exchange who buys and sells options acts as either a market maker a specialist or a floor broker such a trader who acts as a market maker options market maker buys and sells options on the floor of an exchange either for his or her own account or for the accounts of others com- petes with other options market makers to make a market in various options that are traded on that exchange is registered with that exchange as a market maker in options and is regis- tered with the securities_and_exchange_commission sec as a broker dealer a trader on the floor of an exchange who acts as a specialist in buying and selling options buys and sells options either for his or her own account or for the accounts of others has less competition than an options market maker is assigned to a particular option class or classes for which he or she is obligated to make a market does not compete with other special- ists in those option classes to which he or she is assigned is the principal dealer responsible for making a market in the options in which he or she specializes is registered with that exchange as a specialist in options and is registered with the sec as a broker dealer a trader on the floor of an exchange who acts as a floor broker in buying and selling options executes orders for others on the floor of that exchange including orders for options market makers throughout the period until sometime in first hanover employed mr gordon as a broker trader for listed securi- ties as a broker he sold listed securities to the public throughout the period that commenced sometime in until sometime in mr gordon acted as an upstairs trader of securities listed on the new york stock exchange nyse and the american stock exchange amex for the account of chartered new england a partnership that he and seven other individuals had the record does not disclose whether mr gordon also acted as a trader for first hanover throughout the period until sometime in organized in throughout the period that commenced sometime in until sometime in mr gordon traded securities commodities and options for his own account throughout the period that commenced sometime in until sometime in bear sterns employed mr gordon as a stockbro- ker of listed securities and as such he sold listed securities to the public throughout the period that commenced sometime in until sometime in mr gordon traded futures on the new york futures exchange for his own account throughout the period that commenced sometime in until sometime in mr gordon was employed by rosenkrantz ehrenkrantz lyons and ross to act for its account as an up- stairs trader of listed securities throughout the period that commenced sometime in through moore and schley cameron and co securities moore a firm that owned a seat on the amex employed mr gordon to act for its account as an options market maker and paid him form_w-2 wages w-2_wages for those services that were based on a percentage of the profits that he generated for that firm the record does not disclose whether mr gordon acted as an upstairs trader or as a floor trader during that period the record does not disclose whether mr gordon acted as an upstairs trader or as a floor trader during that period on date mr gordon purchased a seat on and became a member of the amex by purchasing an option-trading permit from moore thereafter during mr gordon who was registered with the sec as a broker dealer registered with and operated on the amex as a market maker in stock_options ie options in which the underlying interest is stock and index options ie options in which the underlying interest is an index that is the measure of the value of a group of stocks or other_securities all of those options were listed and traded on the amex and subject_to the respective rules and regulations of that exchange and the sec as an options market maker during mr gordon was obligated to comply with the respective rules and regulations prescribed by the sec and the amex was required to provide liquidity for customer orders to be filled on the amex was obligated to create a market in options by offering simulta- neously to buy and sell options at a particular price for certain stock and was required to make bids and offers in all option classes consistent with a fair and orderly market as an options in the stipulation of facts as to ronald gordon mr gordon and respondent interchangeably referred to mr gordon's activi- ties during on the amex as a market maker in stock_options and index options for his own account as his activities as a market maker an option market maker a dealer in equity options and a listed equity options market maker we shall refer to mr gordon's activities during on the amex as a market maker in stock_options and index options for his own account as his activities as an options market maker market maker during mr gordon had the opportunity to stand at a post on the amex trading floor where buyers and sellers in a particular option are concentrated and where trades occur by open outcry and to participate in public orders that came into that post for example as an options market maker during mr gordon may have been obligated to provide a bid price for an option on a particular stock and traders on the floor of the amex could go to him either to buy or sell options at that bid price as an options market maker during mr gordon purchased a particular option at a certain bid price owned that option for his own account and expected to sell it at a slightly higher offered price as such mr gordon took a position that is held an option with a profit expectation derived from the fluctuations in the market a great deal of mr gordon's trading activity as an options market maker during was in options on the stock index xmi xmi is a stock index gauging the top capitalized stocks on the nyse during mr gordon bought and sold over big_number option contracts in the normal course of his trade_or_business as an options market maker and he did not identify any of those trades in options as a hedging_transaction all of the options that mr gordon traded during that year were marked to market contracts during mr gordon was not a specialist on the nyse who made a market in the stocks underlying the options that he traded during mr gordon used wagner stott clearing corpora- tion wagner stott as one of his clearing organizations a clearing_organization like wagner stott provides financing to and sets margin requirements for its clearing members all standardized security options are issued and guaranteed by clearing organizations like wagner stott that are regulated by the sec during wagner stott provided mr gordon with financing to trade during that year wagner stott issued statements wagner stott statements to mr gordon during that reflected inter alia his trading activity as an options market maker the wagner stott statements for the periods date through date april-date wagner stott statements and date through date date wagner stott statement showed mr gordon's trading activities as an options market maker in various stock_options and stock index options the april-date wagner stott statements also showed mr gordon's opening and closing balances with respect to stocks of the following corpora- tions american can amr cetus digital equipment gould home shopping network j c penney merrill lynch motorola national distillers chem and union carbide the date wagner stott statement did not show opening or closing balances with respect to any stocks the wagner stott statements identified above are the only wagner stott statements that are part of the record during mr gordon sustained a total net_loss of dollar_figure net trading loss from his activities as an options market maker because of that loss mr gordon owed wagner stott approximately dollar_figure which he was unable to repay he instead agreed that wagner stott sell his amex seat which it did for dollar_figure on date wagner stott applied those sale proceeds to the amount that mr gordon owed it and remitted the difference to mr gordon sometime between january and date mr gordon and another individual formed a partnership that operated under the name ronald gordon and company partnership and that leased a seat on the amex for a six-month period that commenced on date and terminated on date mr gordon oper- ated as an options market maker on the amex on behalf of that partnership for a one-month period between july and date during which losses were sustained the partnership terminated its lease of the amex seat prior to the expiration of its lease_term throughout the period that commenced sometime in date until sometime in date mr gordon was employed by drexel burnham lambert as an upstairs trader throughout the period that commenced sometime in date until sometime in mr gordon was employed by mki the record does not disclose the gain_or_loss that resulted from each option that mr gordon traded during securities inc mki as an upstairs trader for listed securi- ties and received w-2_wages that were based on a percentage of the profits that he generated for that firm mr gordon depos- ited dollar_figure with mki as security dollar_figure of which was retained by mki to cover the losses that mr gordon incurred when he traded for that firm during mr gordon was employed by first new york securities as an upstairs trader throughout the period that commenced sometime in until sometime in early mr gordon was employed by schoenfeld securities schoenfeld as an upstairs trader and received w-2_wages that were based on a percentage of the profits that he generated for that firm mr gordon deposited an undisclosed amount with schoenfeld as security dollar_figure of which was retained by that firm to cover the losses that mr gordon incurred when he traded for that firm during mr gordon was employed as an account executive by merrill lynch in palm beach florida throughout the period that commenced sometime in until at least the date of the trial herein mr gordon was again employed by schoenfeld as an upstairs trader and was compensated in the same manner as he had been when he worked there during and ms gordon ms gordon received a bachelor's degree in education and in english in and a master's degree in psychology and in remedial reading in she also has taken courses in various other subjects including teaching methods and humanities throughout the period that commenced sometime in until sometime in and throughout and ms gordon was employed as a school teacher throughout and ms gordon was employed as an ice- skating instructor throughout the period that commenced on date until date ms gordon worked part-time as a regis- tered representative with first investors corporation fic a mutual_fund broker dealer and as such she sold certain mutual funds for fic and received commissions from fic for selling such funds as a registered_representative with fic ms gordon was required and trained by fic to pass and did pass the nasd series-six licensing examination attended training programs that were provided by fic on inter alia the mutual funds that fic offered to the public the sales practices that its employees were to use in selling such funds and the suit- ability of such funds for each potential client of fic in light with one exception that is noted below the record does not disclose whether ms gordon was employed on a full-time or a part-time basis during the periods that are specified herein of that potential client's investment goals and was respon- sible for explaining to each potential client of fic the differ- ences among the various financial investments that were available through fic and for assessing the suitability of such investments for each such potential client throughout the period that commenced sometime in until sometime in ms gordon was also employed as a salesperson by a retail store throughout the period that commenced sometime in until at least the date of the trial herein ms gordon was employed as a school teacher during ms gordon inherited from her mother assets valued at about dollar_figure that consisted of stocks mutual funds and cash ms gordon invested the cash that she inherited in various interest-bearing accounts including money market funds certificates of deposit and savings accounts during and respectively ms gordon maintained and separate financial accounts that consisted of money market funds certificates of deposit savings accounts and checking accounts during after ms gordon began working for fic she purchased stock of certain of the mutual funds offered by that company and continued to own that stock through on date ms gordon opened a brokerage account with charles schwab co inc charles schwab that she main- tained at least through sometime after date but prior to date she submitted an application to charles schwab to add options trading to her charles schwab brokerage account in that application ms gordon indicated inter alia that she had years of investment experience that consisted of engaging during each such year in stock transactions ranging from dollar_figure to dollar_figure and that she had good rather than limited or extensive investment knowl- edge charles schwab approved that application and provided to ms gordon two form disclosure documents entitled what you should know about option trading at schwab and characteristics and risks of standardized options during all relevant periods charles schwab issued monthly statements to ms gordon reflecting her account activity during all relevant periods ms gordon occasionally pur- chased and sold stocks of various corporations eg compaq computer mylex and general electric during the latter part of based on mr gordon's advice ms gordon who at that time owned the stock of compaq computer corporation sold for dollar_figure each two compaq computer call options with expiration dates of date that were not exercised during all relevant periods ms gordon who had an under- standing of some of the financial products bought and sold in financial markets by investors managed her own investments and reviewed the account statements issued to her in order to keep track of her investments eg determine the value of her stocks at least for all relevant periods since ms gordon generally held any asset that she acquired including the assets that she inherited from her mother during and any income produced therefrom exclusively in her own name and not in joint names with mr gordon she did so in order to protect those assets against the risks that were associated with the volatility of mr gordon's business activities the gordons' sale of the roslyn residence and the purchase of the lincoln plaza residence on date the gordons sold for dollar_figure their principal_residence in roslyn new york roslyn residence and realized a gain from that sale the gordons used those sale proceeds in the following manner an undisclosed amount was used to pay certain unidentified debts and certain costs and expenses that were associated with the sale of the roslyn resi- dence dollar_figure was used to pay off a mortgage loan dollar_figure mortgage loan on the roslyn residence that the gordons had obtained during for mr gordon to use in his business activities and the remaining amount was divided equally between mr gordon and ms gordon throughout the period date until date the gordons rented for dollar_figure a month a condominium located at one lincoln plaza condominiums in new york city ms gordon was aware of that monthly rent the accounting firm of braunstein stern b s advised the gordons to purchase another principal_residence after the sale of the roslyn residence in order to defer the recognition of the gain from the sale of the roslyn residence by satisfying the requirements of sec_1034 on date the gordons purchased for dollar_figure and titled in both their names another condominium located at one lincoln plaza condominiums lincoln plaza residence the gordons financed that purchase with cash of dollar_figure which ms gordon provided and for which mr gordon reimbursed her shortly thereafter and a mortgage loan of dollar_figure on which the gordons were jointly liable and which required_payments of that amount on or before date and monthly interest calculated pincite percent annually the dollar_figure in cash that mr gordon paid when the gordons purchased the lincoln plaza resi- dence made ms gordon whole with respect to the gordons' using dollar_figure of the proceeds from the sale of the roslyn residence to pay off the dollar_figure mortgage loan on that residence that mr gordon utilized in his business activities the gordons' total monthly payment for the lincoln plaza residence was and ms gordon was aware that it was approximately dollar_figure the gordons' marriage lifestyle and household expenses throughout their marriage until some point prior to their separation mr gordon and ms gordon had a trusting rela- tionship they communicated openly with each other concerning personal and certain professional matters they did not conceal assets or losses from each other ms gordon was aware that mr gordon's business involved trading options and securities and was extremely volatile ms gordon generally knew whether mr gordon had a successful or an unsuccessful trading day and ms gordon knew about mr gordon's job changes and was at times consulted by him as a sounding board for his career moves ms gordon was aware that mr gordon suffered a major trading loss for during through the gordons had a comfortable upper-middle class lifestyle that was fully consistent with their lifestyle prior to by way of illustration of their life- style during their marriage the gordons a were charter members of the old westbury golf country club located in long island new york for which they paid annual dues of approxi- mately dollar_figure b took at least one annual family vacation that cost approximately dollar_figure and c owned various automobiles including a porsche a mercedes benz sel a chrysler a cadillac and a ford taurus and ms gordon a regularly took spa vacations that cost between dollar_figure to dollar_figure per trip and b owned five fur coats one of which a mink coat she purchased during for approximately dollar_figure and for which mr gordon reimbursed her during their marriage the gordons had the understanding by which they generally abided that mr gordon was solely responsi- ble for paying all major household expenses that they incurred including their federal and state_income_tax liabilities house- hold expenses starting in as circumstances forced mr gordon to rely on ms gordon's assets to maintain the lifestyle to which they had become accustomed ms gordon became more active in household finances and advanced the funds necessary to pay certain household expenses in order to maintain that life- style that situation continued through by which time ms gordon was using her own assets to pay both major and minor household expenses the gordons agreed that the funds that ms gordon advanced for the payment of household expenses were loans to mr gordon by her household expense loans that he would repay during and ms gordon paid household expenses of at least dollar_figure dollar_figure dollar_figure and dollar_figure respectively by way of illustration of the household expenses that ms gordon paid during ms gordon paid dollar_figure and dollar_figure to the internal_revenue_service irs and the state of new york respectively with respect to the gordons' joint federal and state_income_tax liabilities for and during ms gordon paid dollar_figure for real_estate_taxes and an undisclosed amount for country club membership dues and credit card charges as well as monthly expenses of a dollar_figure for the mortgage loan and maintenance on the lincoln plaza residence b dollar_figure for garage space and c dollar_figure for the lease of a car mr gordon repaid ms gordon at least dollar_figure of the house- hold expense loans by allowing her to retain a federal_income_tax refund in that amount received around date that the gordons claimed in their joint federal_income_tax return return for mr gordon did not repay all the household expense loans the gordons' through returns and the irs examination of their and returns mr gordon who had some knowledge of the federal_income_tax laws based on conversations that he had with his colleagues and other professionals and ms gordon who did not have much knowledge of those laws filed a joint_return for each of the years through and amended returns for and with the exception of the return which was prepared by bonnie wolpe ms wolpe all of those returns were prepared by b s the date date appeared next to the signature line in the gordons’ return the original return that the gordons filed for was destroyed by the irs as part of its record retention policy ms gordon knew that she was obligated to file returns and that b s and ms wolpe respectively prepared the gordons' through returns and the return ms gordon partici- pated in the preparation of those returns by providing mr gordon with information relating to the income that she received during through eg forms w-2 and and the expenses that she paid during those years eg canceled checks for charitable_contributions ms gordon relied on b s and mr gordon for the preparation of the through returns although ms gordon had the opportunity to review those returns she did not except for discussions with mr gordon about certain important items reported in the gordons' through returns such as the gain from the sale of the roslyn residence ms gordon did not discuss those returns with mr gordon or b s because she was not available at the time the and returns and the amended_return were filed ms gordon did not sign them instead mr gordon signed ms gordon's name to those returns the gordons’ through returns listed the respective occupations of mr gordon and ms gordon as securities trader and teacher the gordons reported the results of mr gordon’s activities as a securities trader in schedules c of their returns for through and regardless whether those results related to his activities as a securities trader for his own account or to his activities as a securities trader for the accounts of the firms that employed and paid him w-2_wages in their and returns the gordons reported the results of mr gordon's activities as a securities trader for the accounts of the firms that employed and paid him w-2_wages as wages salaries tips etc the results of mr gordon's activities as a securities trader for through that were reported in the returns for those years ranged from income of dollar_figure for to a loss of dollar_figure for ms gordon’s income from her activities as a teacher for through that was reported as wages salaries tips etc in the gordons' returns for those years ranged from dollar_figure for to dollar_figure for in schedule c of their return the gordons reported a loss of dollar_figure claimed schedule c loss that consisted of the net_loss of dollar_figure that mr gordon sustained from trading options on the amex as an options market maker and expenses of dollar_figure that he incurred in connection with that trading activity based upon discussions with b s it was mr gordon's understand- ing that his net trading loss of dollar_figure should be treated as an ordinary_loss in the gordons' return the gordons treated the schedule c loss of dollar_figure as an ordinary_loss in their return used it to reduce dollar_figure of income re- ported in that return and showed the balance of dollar_figure of that loss on page of that return as total income in a statement that was attached to their return the gordons indicated that they had incurred a net_operating_loss for in an undisclosed amount and that pursuant to sec_172 they were making an election to relinquish the carryback of that loss the gordons reported in form_2119 sale_or_exchange of principal_residence form that was included as part of their return that they sold the roslyn residence for dollar_figure had a basis in it of dollar_figure realized a gain of dollar_figure from its sale and planned to replace it within the replacement_period consequently the gordons did not include any portion of that gain in the income that they reported in their return in a statement that was attached to their return the gordons indicated that they had incurred a net_operating_loss for in an undisclosed amount and that pursuant to sec_172 they were making an election to relinquish the carryback of that loss during date the irs initiated an examination of the gordons' return around a revenue_agent met with b s and examined the gordons' return and certain documents relating to that return that b s had maintained he also re- quested a meeting with mr gordon in order to discuss his net trading loss based on her conversations with mr gordon ms gordon was aware that the return was being examined by the irs on date mr gordon met with the irs revenue_agent who was examining the gordons' return and described to him the nature of his activities as an options market maker on the amex at the conclusion of that meeting that agent told mr gordon that his net trading loss was properly treated as an ordinary_loss in the gordons' return and that he was allowing the claimed deduction in that return with respect to that loss mr gordon related that information to ms gordon on date the irs issued a letter no- change letter to the gordons formally notifying them that the examination of their return showed that no change was necessary in the tax reported in that return on date the irs received the gordons' amended_return that included an amended form_2119 in their amended_return the gordons included in their income a capital_gain of dollar_figure from the sale of the roslyn residence claimed a net_operating_loss_deduction of dollar_figure that was attributable to an alleged net_operating_loss_carryover from their taxable_year and reported that the loss reported in their return was increased by dollar_figure from dollar_figure to dollar_figure in calculat- ing the capital_gain from the sale of the roslyn residence that was reported in the gordons' amended_return the gordons indicated in that amended_return and or the amended form_2119 that was included as part of that return that they a sold the roslyn residence for dollar_figure b had a basis in that residence as adjusted by the irs on audit of dollar_figure rather than dollar_figure c consequently realized a gain of dollar_figure rather than dollar_figure from the sale of that residence and d replaced that residence with the lincoln plaza residence and took account of inter alia the purchase_price of the lincoln plaza residence in arriving at the portion of the capital_gain from the sale of the roslyn residence that should be included in their income for in their return the gordons reported as ordinary_income the wages of dollar_figure that mki had paid to mr gordon during that year and claimed a net_operating_loss_deduction of dollar_figure claimed nol deduction that was attributable to mr gordon's net trading loss that they claimed in their return in their and returns the gordons did not claim any net_operating_loss deductions during the irs initiated an examination of the gordons' return the irs revenue_agent examining that return examined inter alia the claimed nol deduction because that claimed deduction was attributable to mr gordon's net trading loss that agent reexamined that loss after having notified the gordons in writing of his intention to do so based on that reexamination the revenue_agent concluded that mr gordon's net trading loss constituted a capital and not an ordinary_loss and that consequently that loss did not result in a net_operating_loss for and the gordons were not entitled to the claimed nol deduction the gordons' separation and their separation agreement the gordons separated in date thereafter mr gordon moved out of the lincoln plaza residence around after the gordons had separated chemical bank seized a bank account and sealed a safe deposit box both of which were held in the joint names of mr gordon and ms gordon and refused to release them until satisfaction of a judgment that it had against mr gordon with respect to the unpaid portion of a dollar_figure business loan that he had obtained in order to obtain the release of those assets ms gordon made a payment to chemi- cal bank around in satisfaction of that outstanding judg- ment in date the gordons entered into a separation agreement separation agreement that provided inter alia distribution of certain property the condo- minium apartment which was the marital residence of the parties was transferred to the sole ownership of beverly gordon on date in settlement of their mutual claims to marital and separate_property the parties agree that all right title and interest there- on and any and all equity therein shall belong to beverly and any and all responsibility for the mortgage thereon shall belong to beverly distribution of certain personal_property a the parties agree that certain articles of personal_property currently in the posses- sion of each of them shall be owned exclu- sively by the party presently in possession b each of the parties has an interest in certain retirement and or deferred_benefit plans each of the parties hereby waives any right or interest in such plans or with respect to the receipt of benefits in such plans owned by the other party and confirms that such plans and the benefits therefrom shall be the sole and exclusive property of the current title owner thereof c in the course of the marriage beverly ac- quired by gift or inheritance certain personal_property including but not limited to cash or cash equivalents and securities ronald acknowledges and agrees that said property has been and will continue to be the sole and absolute property of beverly mutual release and discharge of general claims except as otherwise expressly set forth here- in each party hereby remises releases and forever discharges the other from all causes of action claims rights and demands whatsoever in law or in equity known or unknown past present or future which either of the parties hereto ever had or now or hereafter may have against the other responsibility for debts ronald hereby acknowledges and agrees that beverly paid the sum of dollar_figure on date to chemical bank as and for a partial payment on a debt of approximately dollar_figure which is the sole and absolute responsibility of ron- ald in consideration thereof ronald agrees to indem- nify and repay beverly the dollar_figure debt payment plus dollar_figure for her expenses in settling the litigation thereon said payment of dollar_figure shall be made in eighteen installments of dollar_figure per month and a final payment of dollar_figure commencing date and lasting through date said payments shall be by check or money order and mailed to beverly by the 15th day of each month a handwritten addition by mr gordon to paragraph of the separation agreement that was initialed by ms gordon stated this paragraph is based on the premise that i remain gainfully_employed mr gordon paid a total of only dollar_figure to ms gordon sometime around pursuant to paragraph of the separation agreement the separation agreement did not provide for any spousal support payments to be made by mr gordon to ms gordon because mr gordon was not financially capable of making any such pay- ments in date the gordons executed an amendment to the separation agreement under which they agreed inter alia that any_tax liabilities that may be assessed against them in connection with their joint tax_liabilities shall be the sole and absolute responsibility of mr gordon after the gordons separated ms gordon was responsible for and paid the mortgage loan on the lincoln plaza residence and all her own living_expenses the sources of those payments were ms gordon's salary the dividends on stocks that she owned and the proceeds from the sale of some of her assets opinion petitioners bear the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 the claimed nol deduction sec_1256 during mr gordon sustained a net_loss of dollar_figure from trading options on the amex as an options market makerdollar_figure the parties agree that the amount of mr gordon's net trading loss that is in question is dollar_figure and that that trading loss does not include the expenses of dollar_figure that the gordons reported in schedule c of their return as having been incurred in connection with mr gordon's trading activity during that year the gordons claimed that net trading loss as an ordinary_loss in their return and claimed a net_operating_loss_deduction of dollar_figure in their return that is attributable to the carry- over of that loss mr gordon contends and respondent disputes that the gordons are entitled to the claimed nol deduction because the net trading loss that mr gordon sustained during is an ordinary and not a capital lossdollar_figure to support his contention that his net trading loss is an ordinary_loss mr gordon asserts as a market maker i was trading for profitable opportunities but at the same times sic i had a dual purpose and dual function as a dealer in providing a service to the public in making a two-sided market and being obli- gated to participate on both side sic of every public order taking on this inventory so that i would be able to resell it to the public and provide liquidity in the derivative product i provided a service to the public as a market-make sic i was providing a in presenting their respective arguments on whether the gordons are entitled to the claimed nol deduction mr gordon and respondent focus on mr gordon's net trading loss and not on the individual components of that loss al- though the applicable sections of the code address those individ- ual components for convenience we like the parties shall focus on mr gordon's net trading loss since it is immate- rial to our resolution of the issue presented whether we address that loss or its individual components service to the public being placed in a position of taking on massive positions responding to public orders and my motivation was not wholly for self-profit i was a dealer i hedged more than of my transactions and all of my inventory was taken on so that the public interest could be served all of this inventory was for resale and allows sic me under public law the deficit_reduction_act_of_1984 to report gains and losses as ordinary to support her contention that mr gordon's net trading loss is a capital_loss respondent asserts pursuant to sec_1256 that loss which mr gordon realized from trading options as an options market maker constitutes a loss from the sale_or_exchange of a capital_asset the exception in sec_1256 to the treatment required by sec_1256 for certain hedging_transactions does not apply to that loss and therefore pursuant to sec_1256 sec_40 percent of that loss is treated as a short-term_capital_loss and the remaining percent is treated as a long-term capital lossdollar_figure sec_1256 which is headed capital_gain treatment for traders in sec_1256 contracts provides in pertinent respondent also contends in the alternative that mr gordon’s net trading loss is a capital_loss because it resulted from the sale of options that are capital assets within the meaning of sec_1221 in light of our holding that that loss constitutes a capital_loss pursuant to sec_1256 we shall not address respondent's contention under sec_1221 part a in general --for purposes of this title gain_or_loss from trading of sec_1256 contracts shall be treated as gain_or_loss from the sale_or_exchange of a capital_asset b exception for certain hedging_transactions -- subparagraph a shall not apply to any sec_1256 contract to the extent such contract is held for pur- poses of hedging property if any loss with respect to such property in the hands of the taxpayer would be ordinary_loss the following legislative_history is instructive in constru- ing sec_1256 historically options market makers on securities exchanges have reported ordinary_income or loss from their options transactions as well as from transactions in the property subject_to the option commodity traders derive capital_gain or loss from their regulated_futures_contracts transactions and are subject_to mark-to-market and treatment the house bill changes the claimed present-law treatment of options market makers and codifies present law with respect to professional commodity traders by providing that both categories of traders are treated as buying and selling capital assets except to the extent that an option or future is acquired to hedge property that would generate ordinary_income or loss an options_dealer is defined as any person who is registered with the sec and an appropriate national securities exchange as a market maker or specialist in listed options under the bill an options_dealer would not recognize ordinary_income or loss with re- spect to his stock and securities transactions unless the taxpayer is a dealer in stock and securities under general federal_income_tax rules determined without regard to whether options in such property produce ordinary_income or loss in addition to nonequity options which are marked-to-market in the hands of all holders equity options held by options dealers are also subject_to the mark-to-market_rule and treatment the conference agreement eliminates the reference to registration with the sec in the definition of options_dealer further the conferees intend that the capital_gain or loss status of options traded in the normal course of an options dealer's activity in trading options is to be determined without regard to the identification requirement of sec_1236 h conf rept pincite 1984_3_cb_153 emphasis added see also s prt vol pincite respondent contends and mr gordon does not dispute that each of the options that mr gordon traded during as an options market maker is a sec_1256 contract within the meaning of sec_1256 or because each of those options constitutes either a nonequity_option within the meaning of sec_1256 or a dealer_equity_option within the meaning of sec_1256 respondent and mr gordon have stipulated that during mr gordon was registered and operated on the amex as a market maker in stock_options and index options all of which were listed and traded on the amex and subject_to the respective rules and regulations of that exchange and the sec they thus agree that during mr gordon was an options_dealer within the meaning of sec_1256 ie a person registered with an appropriate national securi- ties exchange as a market maker or specialist in listed options respondent and mr gordon have further stipulated that a trader on the floor of an exchange who buys and sells options acts as either a market maker a specialist or a floor broker an options market maker is a trader on the floor of the exchange who buys and sells options either for his or her own account or for the accounts of others and who competes with other options market makers to make a market in various options that are traded on that exchange as an options market maker during mr gordon purchased a particular option at a certain bid price owned that option for his own account expected to sell it at a slightly higher offered price and took a position that is held an option with a profit expectation derived from the fluctuations in the market mr gordon bought and sold over big_number option contracts during in the normal course of his trade_or_business as an options market maker and mr gordon sustained a net trading loss of dollar_figure during that year from his activities as an options market maker based on our review of the entire record before us we find that pursuant to sec_1256 the net trading loss that mr gordon realized from selling options as an options market maker is a loss from the trading of sec_1256 contracts that is treated as a loss from the sale_or_exchange of a capital_asset as we understand mr gordon's position he appears to contend that even if the court were to find that pursuant to sec_1256 his net trading loss is a loss from the sale_or_exchange of a capital_asset that loss nonetheless is an ordinary_loss pursuant to sec_1256 b because he hedged more than of his transactions to support that contention mr gordon relies on his general vague and conclusory testimony that he used certain options to hedge the risks that were associated with certain other options and that he used common_stock to hedge the risks that were associated with certain optionsdollar_figure we are unable to find from that testimony that mr gordon held the options that generated his net trading loss for the purposes specified in sec_1256 or that he otherwise fits within that statutory exception to the rule mandated by sec_1256 mr gordon has not presented any evidence showing what specific options were held by him during for hedging purposes and what specific properties were being hedged by those options the nature of his hedging_transactions eg what specific risks were associ- ated with the properties that he claims were being hedged and how as noted above sec_1256 provides an exception to the capital_gain or loss treatment required by sec_1256 in the case of any sec_1256 contract to the extent such contract is held for purposes of hedging property if any loss with respect to such property in the hands of the taxpayer would be ordinary_loss mr gordon does not contend and did not testify that he used any of the options in question to hedge the risks that were associated with any of the common_stock that he may have owned such risks were offset by the options that he claims were being held for hedging purposes that he held any of the options in question for purposes of hedging property any loss with respect to which would be an ordinary_loss in his hands or what portion if any of his net trading loss was attribut- able to such hedging_transactions on the record before us we find that mr gordon has failed to establish that the hedging_exception in sec_1256 applies to any portion of his net trading loss having found that pursuant to sec_1256 mr gordon’s net trading loss is treated as a loss from the sale_or_exchange of a capital_asset and that mr gordon has failed to establish that he held the options that generated that loss for the purposes specified in sec_1256 we sustain respondent's determinations that pursuant to sec_1256 sec_40 percent of that loss is treated as a short-term_capital_loss and the remaining percent is treated as a long- term capital_loss and that petitioners are not entitled to the claimed nol deduction we note that to the extent that mr gordon may have used certain of the options in question to hedge certain other options that are also in question he would not be entitled under sec_1256 to ordinary_loss treatment for any loss from the options that he may have used in such hedging that is because any loss with respect to the options that were being hedged would not constitute ordinary_loss see sec_1256 equitable_estoppel mr gordon argues that respondent is equitably estopped from claiming that petitioners are not entitled to the claimed nol deduction because his net trading loss constitutes a capital and not an ordinary_loss to support his argument mr gordon contends that the irs initiated an examination of the gordons’ return in date the revenue_agent conducting that examination orally informed mr gordon in date that that loss was properly characterized as an ordinary_loss the irs issued a no-change letter to the gordons in date that formally notified them that the examination of their return showed that no change was necessary in the tax reported in that return and he arranged his affairs to his detriment in reliance on that oral statement and that no-change letter respondent contends that mr gordon has not established the elements necessary to warrant application of the doctrine_of equitable_estoppel we agree with respondent equitable_estoppel is a judicial doctrine that 'precludes a party from denying his own acts or representations which induced another to act to his detriment ' 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir that doctrine is applied against respondent 'with the utmost caution and restraint ' 76_tc_209 quoting 67_tc_612 affd 810_f2d_209 d c cir a no- change letter does not necessarily provide the necessary founda- tion for applying that doctrine against respondent see 64_tc_700 affd without published opinion 552_f2d_368 5th cir 16_tc_725 the following factors must be established in order to apply the doctrine_of equitable_estoppel there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming estoppel must be ignorant of the true facts and that person must be adversely affected by the acts or statements of the person against whom estoppel is claim- ed estate of emerson v commissioner supra pincite mr gordon has failed to show that the irs revenue agent's oral statement to him in date that his net trading loss was properly reported in the return as an ordinary_loss and the irs' issuance of the no-change letter in date were misrepresentations of fact and not mistakes of law resulting from a failure to take into account the change in the law in that congress believed it was making with respect to the charac- terization of gains and losses from the option transactions of options market makers when it enacted sec_1256 into the code see 353_us_180 nor has mr gordon established that he relied to his detri- ment on the irs revenue agent's oral statement to him in date and the irs' issuance of the no-change letter in date by arranging his business affairs so that any income that he re- ceived during and subsequent years would constitute ordinary_income that could be offset by a net_operating_loss_deduction attributable to his net trading loss in this connection we find it significant that although mr gordon's employment with mki from which he received ordinary_income during commenced sometime in date it was not until date that the irs revenue_agent told him that his net trading loss was properly reported as an ordinary_loss in the gordons' return and it was not until date that the irs issued the no-change letter to the gordons and the gordons did not claim any net_operating_loss deductions in their and returns we also reject mr gordon's claim that he relied to his det- riment on the irs revenue agent's oral statement to him in date and the irs' issuance of the no-change letter in date when he and ms gordon did not use his net trading loss to offset the long-term_capital_gain that they realized from the sale of their roslyn residence the gordons realized a gain from the sale of the roslyn residence on date and they purchased the lincoln plaza residence on date we note initially that the gordons could have used mr gordon's net trading loss to offset the long-term_capital_gain that they realized from the sale of their roslyn residence regardless whether that loss was characterized as a capital or an ordinary_loss moreover although the gordons did not offset the gain from the sale of the roslyn residence by mr gordon's net trading loss they did not have any additional tax_liability for resulting from that gain indeed the gordons indicated in the form_2119 included as part of their return that they planned to replace the roslyn residence within the replacement_period consequently they did not include any portion of that gain in the income reported in that return in addition the gordons indicated in the amended form_2119 included as part of their amended return that they had replaced the roslyn residence included in the income that they reported in that return a capital_gain of dollar_figure from the sale of that residence and claimed a net_operating_loss_deduction of dollar_figure that was attributable to an alleged net_operating_loss_carryover from moreover we do not believe that mr gordon relied on the irs revenue agent's oral statement to him in date and the irs' issuance of the no-change letter in date in choosing to defer the recognition of the gain from the sale of the roslyn residence rather than choosing to offset that gain by his net trading loss about months before the irs revenue_agent orally informed mr gordon in date that his net trading loss was properly reported as an ordinary_loss in the return the gordons indicated in the form_2119 included as part of their return that they planned to replace the roslyn residence within the replacement_period furthermore only a few weeks after that agent so informed mr gordon the gordons consummated the purchase of the lincoln plaza residence on the record before us we find that mr gordon has failed to show that under the facts and circumstances presented here the doctrine_of equitable_estoppel should be applied against respondent accordingly on that record we find that respondent is not equitably estopped from claiming that petitioners are not entitled to the claimed nol deduction because mr gordon's net trading loss constitutes a capital and not an ordinary_loss innocent spouse ms gordon claims that she qualifies for innocent spouse relief under sec_6013 with respect to the portion of the understatement_of_tax for that is attributable to the claimed nol deductiondollar_figure sec_6013 provides in pertinent part e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial under- statement grossly_erroneous_items --for purposes of this subsection the term grossly_erroneous_items means with respect to any spouse-- a any item_of_gross_income attributable to such spouse which is omitted from gross_income and b any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law ms gordon does not contend that the gordons are entitled to the claimed nol deduction the spouse claiming innocent spouse relief must prove that all four requirements prescribed by sec_6013 are satisfied in order to be entitled to such relief 59_f3d_374 2d cir affg tcmemo_1993_390 respondent concedes that the gordons filed a joint_return for there was a substantial_understatement of tax in that return with respect to the claimed nol deduction that was attributable to mr gordon and ms gordon did not know and had no reason to know of the substantial understate- ment of tax for that was attributable to that claimed deductiondollar_figure respondent argues however that the claimed nol deduction does not constitute a grossly erroneous item under sec_6013 because respondent did not disallow that deduction but merely recharacterized it as a deduction for a capital rather than an ordinary_loss and even if respon- dent were considered to have disallowed that deduction ms gordon has not established that there was no basis in fact or in law for that deduction respondent further argues that under the facts and circumstances presented here it is not inequitable under sec_6013 to hold ms gordon liable for the portion of the understatement_of_tax for that is attribut- respondent also concedes that the understatement attributable to the claimed nol deduction satisfies sec_6013 able to the claimed nol deduction we reject respondent's contention that the claimed nol deduction does not constitute a grossly erroneous item under sec_6013 because that deduction was not disallowed but was merely recharacterized that respondent’s basis for disallowing the claimed nol deduction is the recharacter- ization of mr gordon's net trading loss from an ordinary to a capital_loss does not mean that she is not disallowing that deduction see 94_tc_126 affd 992_f2d_1132 11th cir indeed respondent determined in the notice that the gordons are not entitled to the claimed nol deduction of dollar_figure and that they are entitled for to a deduction for a capital_loss_carryover of dollar_figure that is attributable to mr gordon's net trading loss accordingly we conclude that the claimed nol deduc- tion will constitute a grossly erroneous item within the meaning of sec_6013 if ms gordon establishes that that claimed deduction has no basis in fact or law within the meaning of sec_6013 see bokum v commissioner supra pincite 93_tc_355 in 86_tc_758 we construed the phrase no basis in fact or law as follows as we read the statute as a whole and its legislative_history a deduction has no basis in fact when the expense for which the deduction is claimed was never in fact made a deduction has no basis in law when the expense even if made does not qualify as a de- ductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility ordinarily a deduction having no basis in fact or in law can be described as frivolous fraudulent or to use the word of the committee report phony fn ref omitted that a deduction is disallowed does not necessarily mean that it has no basis in fact or in law within the meaning of sec_6013 see id pincite ms gordon concedes that mr gordon's net trading loss to which the claimed nol deduction is attributable was in fact sustained by mr gordon during she argues however that the claimed nol deduction is grossly erroneous because pursuant to sec_1256 mr gordon's net trading loss to which that deduction is attributable is a capital_loss and consequently that loss is not a net_operating_loss that the gordons are entitled to carry over to years after respon- dent counters that the claimed nol deduction is not grossly erroneous because it is not frivolous fraudulent or phony we note initially that ms gordon is wrong in claiming that sec_1256 mandates capital_loss treatment for mr gordon's net trading loss it is sec_1256 and not sec_1256 that requires that any gain_or_loss from trading of sec_1256 contracts be treated as gain_or_loss from the sale_or_exchange of a capital_asset unless the hedging_exception in sec_1256 applies sec_1256 requires only that any gain_or_loss with respect to a sec_1256 contract is to be treated as short-term_capital_gain or loss to the extent of percent of such gain_or_loss and as long-term_capital_gain or loss to the extent of percent of such gain_or_loss indeed sec_1256 provides that sec_1256 is not to apply to any gain_or_loss which but for such paragraph would be ordinary_income or loss we have found on the instant record that pursuant to sec_1256 mr gordon's trading loss is treated as a loss from the sale_or_exchange of a capital_asset and that mr gordon failed to establish that the hedging_exception in sec_1256 applies to any portion of that loss our latter finding does not necessarily mean that mr gordon did not hold any of the options that generated his net trading loss for the purposes specified in sec_1256 it means only that although mr gordon claims that he so held most of those options the evidence that he presented did not persuade us that he did in contrast ms gordon does not even claim that mr gordon did not hold the options in question for the purposes specified in sec_1256 let alone that there was no substantial argument that can be made that he so held any of those options ms gordon could have developed the record in order to attempt to establish that mr gordon did not hold the options that generated his net trading loss for the purposes specified in sec_1256 however she failed to do so on the record before us we find that ms gordon has failed to show that there is no basis in fact or in law within the meaning of sec_6013 for the claimed nol deduc- tion and that that item constitutes a grossly erroneous item within the meaning of that sectiondollar_figure based on our review of the entire record before us we find that ms gordon is not entitled to innocent spouse relief under sec_6013 with respect to the portion of the understate- ment of tax for that is attributable to the claimed nol deduction to reflect the foregoing and the concessions of the parties decisions will be entered under rule consequently we shall not address whether ms gordon satis- fies sec_6013 with respect to the portion of the understatement_of_tax for that is attributable to the claimed nol deduction
